DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-21 have been examined and are rejected.

Priority
Examiner acknowledges Applicant’s claim to priority benefit of U.S. Provisional application No. 62/968,776 filed on January 31, 2020. 

Allowable Subject Matter
Claims 7-10 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US PGPub 2013/0275515) in view of Liu et al. (US PGPub 2018/0063207).

As per claim 1, Lang teaches a non-transitory computer implemented method of collaborating via an electronic device (Lang, see paragraph [0015], engage in real-time collaborations or discussions concerning the electronically published content.) comprising: 
executing software or an operating system feature that allows a first device's computing environment to run remotely on a second devices computing software by (Lang, see paragraph [0019], Users have access to a web-based collaboration/discussion topic through a network address associated with content, such as website, that is dedicated to the particular topic. The content from the dedicated web page may be accessed through a web browser application on a computer, mobile device or tablet device, as well as through a mobile device application such as a media reader application) 
 and 
enabling a plurality of operating modes of access to the first device and the second device that establishes a content rendered and a control of the first device and the second devices (Lang, see paragraph [0018], The collaborative discussion may allow multiple users to collaborate in a formatted discussion on a variety of topics. The collaborative discussion may be associated with media content provided through a media reader application. A user may act as an administrator to create a collaborate discussion and configure parameters or the collaborative discussion via the user's mobile device. A user may access the media content through the media reader application and provide input to the collaborative discussion in real time. The media may include an electronic book, magazine, article or other media content. The input received from the user may include a comment, vote, brainstorm content, or other data. The collaborative discussion may be accessed through a mobile device application or a network browser) where the second device is remote from the first device (Lang, see paragraph [0022], Collaboration system 100 of FIG. 1 includes mobile device 110, 130 and 140, network 120, and collaboration server 150. Mobile device 110 may communicate with network 120 and be implemented as a smart phone).
Lang doesn’t explicitly teach scanning predetermined wireless channels to detect a plurality of remote clients via a communication controller transmitting device profiles comprising protocol versions that the plurality of clients support generating a link layer joining a first device to a second device and generating and authenticating keys that establish a communication channel.
In analogous art Liu teaches scanning predetermined wireless channels to detect a plurality of remote clients via a communication controller transmitting device profiles comprising protocol versions that the plurality of clients support generating a link layer joining a first device to a second device (Liu, see paragraph [0023], As the meeting begins, the meeting host may initially have control of the meeting (i.e., by default). The meeting is operational between the endpoint and other endpoint devices, which followed a similar initiation protocol to join the meeting) and generating and authenticating keys that establish a communication channel (Lie, see paragraph [0027], a user clicks a link of displayed in a graphical user interface ("GUI") on the computer device 504 to join a meeting,… an authentication and/or configuration function within the collaboration cloud 506) checks the credentials of the user provided by the computer device 504 and in step 518 downloads to the computer device a collaboration client (e.g., a WebEx client), including the hybrid VoIP/phone module, with meeting information and call manager information as configured by a site administrator).
(Liu, see paragraph [0032]).

As per claim 2, Lang-Liu teaches the non-transitory computer implemented method of claim 1 where the plurality of operating modes comprise a meeting mode that enables an independent teleconferencing device and multiple teleconferencing devices or parties share the same screen and content simultaneously delivered via a processor (Lang, see paragraph [0040], A collaboration application may include a built-in mechanism to generate a URL link to the web-based discussion, which may be shared using one of the aforementioned communications mediums or networks).

As per claim 3, Lang-Liu teaches the non-transitory computer implemented method of claim 2 where the plurality of operating modes comprise a controller mode that enables an independent teleconferencing device to control the operation of multiple remote teleconferencing devices delivered via a processor (Lang, see paragraph [0018], The collaborative discussion may be associated with media content provided through a media reader application. A user may act as an administrator to create a collaborate discussion and configure parameters or the collaborative discussion via the user's mobile device. A user may access the media content through the media reader application and provide input to the collaborative discussion in real time).

As per claim 4, Lang-Liu teaches the non-transitory computer implemented method of claim 1 where the plurality of operating modes comprise a controller mode that enables an independent teleconferencing device to control the operation of multiple remote (Lang, see paragraph [0017], include a device for engaging in a collaborative engagement. The device may include a processor, a memory, a media reader application and a collaboration application).

As per claim 5, Lang-Liu teaches the non-transitory computer implemented method of claim 3 where the plurality of operating modes comprise a local share mode that enables an independent teleconferencing device to control the operation and the content delivered to multiple remote teleconferencing devices delivered via a processor (Lang, see paragraph [0021], When a user requests to view discussion content, content is rendered locally at the user's mobile device or computer via a network browser (web browser), or other rendering mechanism, such as a native application and/or mobile application, for user participating in the discussion).

As per claim 6, Lang-Liu teaches the non-transitory computer implemented method of claim 5 where the local share mode communicates with the multiple remote teleconferencing devices in real time (Lang, see paragraph [0018], A user may access the media content through the media reader application and provide input to the collaborative discussion in real time).

As per claim 11, 
		[Rejection ration for claim 1 is applicable].

As per claim 12, Lang-Liu teaches the method of claim 11 where the plurality of operating modes comprise a meeting mode that enables an independent teleconferencing device and multiple teleconferencing devices or parties share the same screen and content simultaneously delivered via a processor (Lang, see paragraph [0040], A collaboration application may include a built-in mechanism to generate a URL link to the web-based discussion, which may be shared using one of the aforementioned communications mediums or networks).

As per claim 13, Lang-Liu teaches the method of claim 12 where the plurality of operating modes comprise a controller mode that enables an independent teleconferencing device to control the operation of multiple remote teleconferencing devices delivered via a processor (Lang, see paragraph [0018], The collaborative discussion may be associated with media content provided through a media reader application. A user may act as an administrator to create a collaborate discussion and configure parameters or the collaborative discussion via the user's mobile device. A user may access the media content through the media reader application and provide input to the collaborative discussion in real time).

As per claim 14, Lang-Liu teaches the method of claim 11 where the plurality of operating modes comprise a controller mode that enables an independent teleconferencing device to control the operation of multiple remote teleconferencing devices delivered via a processor (Lang, see paragraph [0017], include a device for engaging in a collaborative engagement. The device may include a processor, a memory, a media reader application and a collaboration application).

As per claim 15, Lang-Liu teaches the method of claim 13 where the plurality of operating modes comprise a local share mode that enables an independent teleconferencing device to control the operation and the content delivered to multiple remote teleconferencing devices delivered via a processor (Lang, see paragraph [0021], When a user requests to view discussion content, content is rendered locally at the user's mobile device or computer via a network browser (web browser), or other rendering mechanism, such as a native application and/or mobile application, for user participating in the discussion).

As per claim 16, Lang-Liu teaches the method of claim 15 where the local share mode communicates with the multiple remote teleconferencing devices in real time (Lang, see paragraph [0018], A user may access the media content through the media reader application and provide input to the collaborative discussion in real time).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2008/0270555, which describes Interactive web collaboration systems and methods
U.S. PGPub 2015/0154291, which describes Managing Behavior in a Virtual Collaboration Session.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449